Citation Nr: 1223157	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-15 124A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, Type II.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1962 to August 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in pertinent part, granted service connection for diabetes mellitus, Type II (diabetes) and assigned a 20 percent rating. 

The Board remanded this claim in May 2007 and July 2010 for further development.  It now returns for appellate review.  To the extent possible, the requested development has been completed.

The Board also notes that a January 2007 statement by the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service-connected disabilities and that this matter was referred to the RO for adjudication in May 2007.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, subsequently held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Although there is no indication of an adjudication of the TDIU subsequent to the Board's May 2007 referral, a September 2008 rating decision reveals a temporary total schedular rating was assigned effective from September 29, 2006, under the provision of 38 C.F.R. § 4.30 for a disability associated with diabetes mellitus and that a combined 100 percent schedular rating was continued from March 1, 2007.  The Court has held that the grant of a schedular 100% disability rating moots the issue of any entitlement to TDIU after the effective date of that rating.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100% schedular rating was awarded in July 1989).  VA records show the Veteran retired from employment in 2007.  In the absence of evidence of unemployability due to the service-connected diabetes mellitus disability on appeal prior to January 2007, the Board finds the issue of TDIU is moot.

The Board notes that a May 2012 informal hearing presentation raised a claim of entitlement to service connection for gangrene of the left foot, to include as secondary to service-connected diabetes mellitus.  This issue has not yet been addressed by the agency of original jurisdiction (AOJ) and therefore, the Board does not have jurisdiction over it.  Accordingly, the service connection claim for gangrene of the left foot is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's diabetes has required the use of insulin, oral medication, and a restricted diet, but does not require avoidance of strenuous occupational and recreational activities. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  

Here, prior to the initial rating decision in this matter, an October 2001 letter informed the Veteran of the basic elements required to establish service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  An April 2006 notice letter informed the Veteran of how VA determines the degree of disability and the effective date.  Finally, an April 2008 letter provided all notice required under the VCAA.  The Veteran had ample opportunity to submit additional information and evidence after these letters were sent to him before his claim was readjudicated and supplemental statements of the case (SSOC's) issued in February 2009 and January 2012.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, because this appeal rises from a granted claim of service connection, the Veteran bears the burden of demonstrating any prejudice with regard to notice as to the "downstream elements" of the degree of disability and effective date assigned.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  
The Veteran has not alleged or demonstrated such prejudice.  Accordingly, the Board concludes that the duty to notify has been satisfied and that further notice is not required.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran, to the extent possible, have also been associated with the claims file.  Pursuant to the Board's May 2007 and July 2010 remand directives, the Veteran was requested to identify any recent medical treatment for his diabetes in correspondence dated in June 2007 and September 2010, to which he did not respond.  In its July 2010 remand directive, the Board also instructed the AOJ to obtain an August 2006 letter from Dr. S.D.  Accordingly, the AOJ sent the Veteran a September 2010 letter requesting him to furnish the necessary authorization for VA to request the August 2006 letter on his behalf or to submit the letter himself.  The Veteran did not respond.  He was contacted by telephone in December 2011 and again requested to provide authorization to VA to request records for Dr. S.D. on his behalf.  The Veteran indicated that VA had all of his records.  Thus, it appears that the Veteran has been unwilling to submit the August 2006 record for Dr. S.D. or to authorize VA to obtain treatment records from Dr. S.D. on his behalf.  

The Board notes in this regard that while VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence.  See 38 C.F.R. § 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to assist is not a one-way street).  As such, the Board concludes that further efforts to obtain the August 2006 letter from Dr. S.D. or records for Dr. S.D. would be unavailing and thus are not required.  

Additionally, in accordance with the Board's July 2010 remand directives, a copy of the August 2008 VA examination has been associated with the claims file, as well as the Veteran's current VA treatment records.  In light of the foregoing, the Board concludes that there has been substantial compliance with its May 2007 and July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA diabetes examination was performed most recently in August 2008 pursuant to the Board's May 2007 remand directive.  The Board finds that this examination is adequate for rating purposes, as the examiner considered and discussed the Veteran's relevant medical history, examined him, recorded all pertinent clinical findings, and described his diabetes and resulting impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the claims file was not available to the examiner for review, there is no indication that lack of review of the claims file affected the examiner's clinical findings made on examination.  See, e.g. Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Therefore, the Board finds that the examination report is adequate notwithstanding the fact that the examiner did not review the file.  By the same token, the Board finds that there has been substantial compliance with the Board's May 2007 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board finds that further VA examination is not warranted.  In this regard, the Board remanded the issue on appeal in July 2010 to afford the Veteran another VA examination.  The Veteran failed to appear for a February 2011 examination, although a November 2011 deferred rating decision reflects that the notice of the examination may have been sent to the wrong address.  Nevertheless, when the Veteran was contacted by telephone in December 2011, he indicated that he would not be able to appear for another VA examination due to his health.  The Board further finds that, based upon the evidence obtained subsequent to the July 2010 remand, including a copy of the August 2008 VA examination report, and the absence of any specific evidence demonstrating an increase in the Veteran's service-connected diabetes mellitus since August 2008, that another VA examination is not warranted.  Because the Veteran was offered a new VA examination for which he is unable to appear, the Board finds that there has been substantial compliance with the July 2010 remand directive.  

The Board notes that VA examinations were also performed in December 2001, January 2003, and December 2003 in connection with this appeal.  The Veteran has not identified symptoms demonstrating a change in the severity of his diabetes since he was last examined.  Moreover, the VA treatment records dating from 2008 to 2011 do not show an increase in medication for diabetes or other indicia that the Veteran's diabetes has worsened in itself, although they show treatment for other conditions related to diabetes  See 38 C.F.R. § 3.327(a).  Most importantly, the Veteran has indicated that he is unable to appear for another VA examination at this time.  Accordingly, the Board finds that further examination or opinion is not warranted and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 20 percent for his service-connected diabetes.  For the reasons that follow, the Board concludes that the criteria for a rating in excess of 20 percent have not been met.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 (2011).  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

In this case, the record shows the Veteran's service connection claim for type II diabetes mellitus was received on July 13, 2001.  A July 2001 from the Veteran's private treating physician, Dr. W.H., indicates at that time he was on three different types of oral medications to control his diabetes, as well as a restricted diet.  His diabetes did not require insulin.  Doctor W.H. recommended that the Veteran regulate his activities by exercising.  

The December 2001 VA examination report reflects that the Veteran's weight was stable and that he denied nausea, vomiting, diarrhea, constipation, chest pain or shortness of breath.  He also denied any hospitalizations for diabetes or nonhealing wounds or sores.  On examination, the Veteran was well developed and well nourished.  The examiner rendered a diagnosis of non-insulin-dependent diabetes mellitus.  A January 2003 VA examination report reflects that the Veteran's diabetes did not require restriction of activities.  

A May 2003 letter from Dr. W.H. reflects that the Veteran had diabetes, high blood pressure, and a number of other medical problems.  It was noted that the Veteran's medical conditions required frequent visits in order to get them under control.  

In October 2003, the Veteran was hospitalized at a private hospital for fever, shortness of breath, and a cough secondary to pneumonia, with secondary admitting diagnoses of acute and chronic renal failure and diabetes mellitus, type II.  The hospital discharge summary reflects that the Veteran's diabetes was poorly controlled.  The Veteran was taken off of oral medication and put on a regimen of insulin, including 20 to 30 units of one type of insulin before each meal and 50 units of another type before bedtime.  It was also noted that the Veteran had chronic anemia secondary to chronic renal insufficiency. 

A December 2003 VA examination report reflects that the Veteran's weight was stable.  He denied nausea, vomiting, diarrhea, constipation, gastroesophageal reflux disease (GERD), chest pain, a history of myocardial infarctions (i.e. heart attacks), or shortness of breath.  He could walk for a mile at a slow pace, but then his feet tended to hurt more and he had imbalance problems due to neuropathy.  He denied being hospitalized for his diabetes.  On examination, he was well developed and well nourished.  He was diagnosed with diabetes with no activity restriction.

A January 2007 statement by the Veteran's representative reflects that the Veteran's right foot had been amputated due to complications from diabetes.  Service connection for below-the-knee amputation of the right lower extremity was granted in a September 2008 rating decision.

The August 2008 VA examination report reflects, in pertinent part, that the Veteran's diabetes did not restrict his ability to perform strenuous activities.  In this regard, the examiner explained that the Veteran's activities were not affected by swings in his blood sugar, which was relatively stable.  Rather, the Veteran's restrictions were due to complications of his diabetes, and particularly his below-the-knee amputation of the right lower extremity.  

The evidence of record also shows that the Veteran has a number of serious complications of his diabetes.  As noted above, the Veteran's right lower extremity was amputated below the knee due to complications from diabetes, for which service connection has been granted.  Service connection has also been granted for renal insufficiency, congestive heart failure, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction, all as secondary to the Veteran's diabetes. 

Based upon the evidence of record, the Board finds that the criteria for a 40 percent rating or higher for diabetes have not been met.  Although the Veteran's diabetes requires insulin and a restricted diet, and has resulted in a number of serious complications, the medical evidence of record does not show that it has required regulation of activities, which is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  In fact, the July 2001 letter from Dr. W.H. reflects that the Veteran was advised to exercise and the VA examination reports consistently show that the Veteran's diabetes does not require regulation of activities.  As explained by the August 2008 VA examiner, the Veteran's activities were not affected by swings in his blood sugar such that avoidance of strenuous activities was required on this basis.  Although the Veteran's complications of diabetes clearly prevent him from engaging in most strenuous activities, the evidence does not show that his diabetes mellitus disability, when considered by itself, requires avoidance of strenuous activity.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent are not met. 

Because the criteria for a 40 percent rating are not met, an evaluation of 60 percent or 100 percent likewise may not be assigned for the Veteran's diabetes, as these evaluations also require, among other criteria, regulation of activities.  In this respect, the Court recently held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  Further, the Veteran has not stated and the evidence of record does not otherwise show that his diabetes has been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice-a-month visits to a diabetic care provider.  See 38 C.F.R. § 4.119, DC 7913.  There is also no evidence of progressive loss of weight and strength as a result of diabetes.  The Veteran's weight has generally been found to be stable on examination.  Although the evidence shows that the Veteran has anemia, this condition has been attributed to his renal insufficiency rather than to diabetes.  Accordingly, the criteria for a rating greater than 20 percent for diabetes have not been met.  

The Board acknowledges the Veteran's contention that his diabetes is more disabling than contemplated by the 20 percent rating assigned.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his diabetes, as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements.  Moreover, whether the Veteran's diabetes mellitus meets the schedular criteria for a higher evaluation is essentially a legal determination.  As shown in the above discussion, the persuasive competent evidence of record indicates the Veteran's diabetes in itself does not require regulation of activities or otherwise meet the criteria for a higher rating as set forth in DC 7913.  

In denying a higher rating for diabetes, the Board fully recognizes that the disability has caused a number of serious medical complications.  As noted above, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this case, service connection has been established for a below-the-knee amputation of the right lower extremity, renal insufficiency, congestive heart failure, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction as complications of the Veteran's diabetes.  The Veteran has not appealed the evaluations assigned these disabilities and they are not before the Board at this time.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected diabetes is contemplated and reasonably described by the rating criteria, which is based on such factors as restriction in diet, insulin intake, and the need for oral medication, all of which apply to the Veteran.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The complications of the Veteran's diabetes have been separately compensated, as discussed above.  Moreover, there are no findings in the treatment records by medical professionals that the Veteran's diabetes presents an unusual disability picture.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's diabetes presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for diabetes is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating greater than 20 percent for diabetes is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


